United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60013
                          Summary Calendar


ADEL KASSAM JAMAL,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A78 602 435
                        --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Adel Kassam Jamal petitions this court to review the

decision of the Board of Immigration Appeals (BIA) affirming the

immigration judge’s (IJ) denial of relief.   The IJ denied Jamal’s

requests for asylum, withholding of removal, relief under the

Convention Against Torture (CAT), and voluntary departure.

     As a preliminary matter, we DENY the respondent’s motion to

dismiss for lack of jurisdiction.   As the respondent concedes,

Jamal’s petition for review, which was originally filed in the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60013
                                 -2-

wrong court, was timely.    See 28 U.S.C. § 1631.   Accordingly, we

have jurisdiction.

     Jamal has waived any challenge to the IJ’s determination

that his asylum application was untimely by failing to brief the

issue.    See Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir.

1993).    He has also waived any challenge to the IJ’s denial of

relief under the CAT, as well as to the IJ’s denial of voluntary

departure, by failing to address these claims in his brief.

See id.

     The IJ’s denial of withholding of removal was based largely

on a determination that Jamal’s testimony was not credible.

Given the many inconsistencies in Jamal’s testimony noted by the

IJ, we conclude that the IJ’s credibility finding is a reasonable

interpretation of the record.      See Chun v. INS, 40 F.3d 76, 79

(5th Cir. 1994).    As Jamal has failed to point to any evidence,

other than his testimony, which would support his claim, we

conclude that the IJ’s determination that Jamal has not

established an entitlement to withholding of removal was based on

substantial evidence.    See id.

     PETITION FOR REVIEW DENIED; MOTION TO DISMISS DENIED.